Name: Commission Regulation (EEC) No 2397/76 of 1 October 1976 laying down quality standards for sweet peppers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 76 Official Journal of the European Communities No L 270/ 13 COMMISSION REGULATION (EEC) No 2397/76 of 1 October 1976 laying down quality standards for sweet peppers Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 795/76 (2 ), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 795/76 added sweet peppers to Annex I to Regulation (EEC) No 1035/72 listing the products for delivery fresh to the consumer which are covered by quality standards ; Whereas it is therefore necessary to lay down such quality standards for that product ; Whereas the standards are to apply at all stages of marketing ; whereas transportation over a long distance, storage for a certain length of time or the various handling operations to which the products are subject may bring about deterioration because of the biological development of the products or their tendency to perish ; whereas therefore account should be taken of such deterioration when applying the standards at the stages of marketing following dispatch ; 1 . The quality standards for sweet peppers (subheading 07.01 S of the Common Customs Tariff) are set out in the Annex hereto. 2. Those standards shall apply at all stages of marketing, under the conditions laid down in Regula ­ tion (EEC) No 1035/72. However, at the stages following dispatch, the products may show, in relation to the standards pre ­ scribed,  a slight loss of freshness and turgescence, and/or  slight deterioration due to their development and their tendency to perish . 3 . They shall apply with effect from 1 January 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2 ) OJ No L 93, 8 . 4. 1976, p. 6 . No L 270/ 14 Official Journal of the European Communities 2. 10 . 76 ANNEX QUALITY STANDARDS FOR SWEET PEPPERS I. DEFINITION OF PRODUCE This standard applies to sweet peppers of the varieties (cultivars) grown from Capsicum annuum L., to be supplied fresh to the consumer, sweet peppers for processing being excluded. II . PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for sweet peppers after prepara ­ tion and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the sweet peppers must be :  whole ,  fresh in appearance,  sound ; produce affected by rotting or deterioration such as to make it unfit for consump ­ tion is, in any event, excluded,  clean , practically free of visible foreign matter,  well-developed,  free of damage caused by frost,  free of unhealed injuries ,  free of sunburn (subject to the specifications laid down in B, Classification , ( ii)),  with their stalk ,  free of abnormal external moisture ,  free of foreign smell and/or taste . The development and condition of the sweet peppers must be such as to enable them to with ­ stand transport and handling, ensuring that they arrive in satisfactory condition at the place of destination . B. Classification The sweet peppers are classified in two classes , defined below : (i) Class 7' Sweet peppers in this class must be of good quality . They must also be :  firm ,  of the normal shape, development and colouring for the variety, with due regard to the degree of ripeness,  with their stalk , which may be slightly damaged or cut provided that the calyx is intact,  virtually free of blemishes . (ii ) Class 'II ' This class comprises sweet peppers which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above . Provided the peppers retain their essential characteristics of quality and presentation, they may show the following defects : 2. 10 . 76 Official Journal of the European Communities No L 270/ 15  defects in shape and development,  sunburn or slight healed injuries not exceeding 1 cm2 per pepper for superficial defects and 2 cm in length for defects of elongated shape,  slight dry superficial cracks not exceeding an overall cumulative length of 3 cm,  less firmness without being withered . The stalk may be damaged or cut . III . PROVISIONS CONCERNING SIZING Sizing is determined by the shoulder diameter (width) of the sweet peppers . In the case of flat sweet peppers (tomato peppers) the term 'width ' means the maximum equatorial diameter. For sized sweet peppers, the difference in diameter between the largest and smallest sweet pepper in the same package may not exceed 20 mm . The width of sweet peppers may not be less than : (i) elongated sweet peppers (tapering) : 30 mm ; ( ii) square blunt sweet peppers : 50 mm ; (iii) square tapering sweet peppers ('peg top ) : 40 mm ; (iv) flattened sweet peppers (tomato peppers) : 55 mm. Sizing is not compulsory for Class II , provided that the minimum sizes are observed. The above provisions do not apply to 'Peperoncini ' (products with pods of medium length and slimness, derived from particular varieties of Capsicum annuum L. var. longum). These must exceed 5 cm in length . IV . PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated . A. Quality tolerances Class I : 10 % by number or weight of sweet peppers not satisfying the requirements for the class but meeting those for Class II or, exceptionally, coming within the tolerances for that class . Class II : 10 % by number or weight of sweet peppers satisfying neither the requirements for the classes nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or unhealed cracks . B. Size tolerances Class I : 10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of ± 5 mm, including not more than 5 % of sweet peppers below the minimum size laid down . Class II :  sized sweet peppers : 10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of ± 5 mm, including not more than 5 % of sweet peppers below the minimum size laid down ;  unsized sweet peppers : 5 % by number or weight of sweet peppers up to 5 mm smaller than the minimum size laid down . No L 270/ 16 Official Journal of the European Communities 2. 10 . 76 V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only sweet peppers of the same origin , variety or commercial type, quality, size (if sized) and, in the case of Class I , of appreci ­ ably the same degree of ripeness and colouring. In the case of sized produce, elongated sweet peppers should be sufficiently uniform in length , and the visible part of the package must be representative of the entire contents . B. Packaging The sweet peppers must be packed in such a way as to protect the produce properly. The materials , and particularly the paper used inside the package, must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue . Packages must be free of all foreign matter. VI . PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked and visible from the outside : A. Identification Packer and/or Dispatcher Name and address or officially issued or accepted code mark . B. Nature of produce  'sweet peppers when the contents are not visible from the outside ;  commercial type ('elongated', 'square blunt ', 'square tapering', ' flattened') or name of variety if the contents are not visible from the outside . For the product type 'Peperoncini ', this denomination must be quoted in each case . C. Origin of produce Country of origin and, optionally, district where grown or national , regional or local trade name . D. Commercial specifications  class ,  size (minimum and maximum diameters for sized sweet peppers and the word 'unsized if sizing is not applied), v  weight or number of units (optional). E. Official control mark (optional )